Exhibit 10.11.4



July 12, 2011






Wells Fargo Bank, N.A.
2859 Paces Ferry Road
Suite 1200
Atlanta, Georgia  30339
Attention:  Kerry Richards


 
Re:
$520,000,000.00 Credit Facility (the "Facility") from Wells Fargo Bank, National
Association, et al. in favor of CBL & Associates Limited Partnership pursuant to
Second Amended and Restated Credit Agreement dated November 2, 2009, as amended
by First Amendment to Second Amended and Restated Credit Agreement dated as of
June 29, 2011 (the First Amendment; the Second Amended and Restated Credit
Agreement, as amended being referred to as the "Credit Agreement")



Gentlemen:


This letter is to confirm that, notwithstanding the terms of the first sentence
of Paragraph 3 of the First Amendment, the amendment to the definition of
Applicable Margin effected by said Paragraph 3 was intended to become effective,
and by this letter the undersigned acknowledges and agrees that the same is and
shall be effective, as of the date of the First Amendment, being June 29, 2011,
such that effective as of June 29, 2011, the Applicable Margin shall be 2.75%,
based on Borrower's Ratio of Total Liabilities to Gross Asset Value, as of such
date, being greater than or equal to 0.55 to 1.00 but less than 0.6 to 1.00
(with the Applicable Margin to adjust from time to time from and after June 29,
2011 in accordance with the Credit Agreement).
 
 
 

 Sincerely,       CBL & ASSOCIATES LIMITED PARTNERSHIP        By:
CBL Holdings I, Inc., its sole general partner
        By:   /s/ John N. Foy   Name:   John N. Foy   Title: 
Vice Chairman of the Board
and Chief Financial Officer

 

 
Acknowledged and agreed to this
_12th_ day of July, 2011.


Wells Fargo Bank, National Association,
as Administrative Agent




By:        /s/ Kerry
Richards                                                      
Name:   Kerry
Richards                                                             
Title:      Vice
President                                                          

 
 



 
 

--------------------------------------------------------------------------------

 
